DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 5 July 2022 containing amendments to the claims and remarks.
Claims 1, 3, 4, and 8-15 are pending for examination.
The previous rejections of claims 1, 3, 4, and 8-14 under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendment to the claims and Examiner’s reconsideration of the record.
Claims 1, 3, 4, and 8-14 are allowed.
The previous rejections of claim 15 under 35 U.S.C. 103 are maintained.  The rejections follow.

Claim Interpretation
With respect to claim 1, and consistent with Applicant’s remarks filed 5 July 2022, Examiner construes the limitation “separating the hydroisomerizate in a flash drum” to mean such separation occurs in a flash drum alone without any other associated splitters or fractionation columns.

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baldiraghi (US 2011/0239532).
With respect to claim 15, Baldiraghi discloses a process for producing a renewable diesel overhead fraction (see Baldiraghi, paragraph [0001]) comprising: (a) subjecting a feedstock comprising free fatty acids, triglycerides to hydrodeoxygenation (see Baldiraghi, paragraphs [0011], [0018], and [0006]) to produce an HDO effluent comprising C14-C18 paraffins (see Baldiraghi, paragraph [0109]); (b) subjecting the HDO effluent to hydroisomerization (see Baldiraghi, paragraph [0109]-[0110]) to produce a hydroisomerizate comprising C14-C18 isoparaffins and unreacted C14-C18 paraffins (see Baldiraghi, paragraph [0112]); and (c) separating the hydroisomerizate into an overhead renewable diesel fraction and a bottoms fraction (see Baldiraghi, paragraph [0112]); wherein the overhead renewable diesel fraction has a difference of 20 degrees C or less between its final boiling point and its 95% boil off temperature (see Baldiraghi, paragraph [0112]).  Moreover, inasmuch as Baldiraghi discloses processing the same feedstock under the same conditions as those claimed, then the product produced would find suitable use the same as that claimed, e.g., as a jet fuel blendstock.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  
Finally, it is noted that claim 15 is a product-by-process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abhari (US 2008/0163543).
With respect to claim 15, Abhari discloses a process for producing a renewable diesel  (see Abhari, Abstract) comprising: (a) subjecting a feedstock comprising free fatty acids and triglycerides to hydrodeoxygenation to produce an HDO effluent (see Abhari, paragraph [0029]); and (b) subjecting the HDO effluent to hydroisomerization to produce a hydroisomerizate (see Abhari, paragraph [0030]).  The conditions and catalysts for hydrodeoxygenation and hydroisomerization are either the same or overlapping with those claimed (see Abhari, paragraphs [0029] and [0030]), and thus processing of the same feed under the same conditions would necessarily produce products having the same characteristics.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Abhari does not explicitly disclose wherein the process comprises separating the hydroisomerate into an overhead renewable diesel fraction and a bottoms fraction.  
However, Abhari clearly discloses wherein his objective is to produce a high quality middle distillate (see Abhari, paragraph [0017]), such middle distillate comprising combinations of jet fuel, kerosene, diesel fuel, and gasoline (see Abhari, paragraph [0023]).
Therefore the person having ordinary skill in the art would have been motivated to modify the process of Abhari to include a step of separating the hydroisomerizate in order to separate the mixture of hydrocarbon fractions into its individual components of jet fuel, kerosene, diesel fuel, and gasoline, such components having different product characteristics necessary for differently specified fuel applications.
Finally, it is noted that claim 15 is a product-by-process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Allowable Subject Matter
Claims 1, 3, 4, and 8-15 are allowed in view of Applicant’s amendments to the claims and the claim construction included supra at paragraph 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771